DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. - Dreyfus California AMT-Free Municipal Bond Fund Registration No. 811-3757 Sub-Item 77I On November 10, 2008, the Registrants Board authorized the creation of an additional class of shares designated Class I shares, a description of which appear in the documents which are incorporated by reference as identified below: 1. The Funds current Prospectuses and Statement of Additional Information are incorporated by reference to the Registrants Post-Effective Amendment No. 39 to the Registration Statement on Form N-1A, filed on December 12, 2008. 2. The Registrants Articles Supplementary are incorporated by reference to Exhibit (a)(v) of the Registrants Post-Effective Amendment No. 39 to the Registration Statement on Form N-1A, filed on December 12, 2008. 3. The Registrants Rule 18f-3 Plan is incorporated by reference to Exhibit (n) of the Registrants Post-Effective Amendment No. 39 to the Registration Statement on Form N-1A, filed on December 12, 2008.
